Citation Nr: 1712819	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1958 until December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  The Board notes that the Veteran's wife, L.H., was also at the hearing as a witness.  A transcript of the hearing is of record.

The Board also notes that the second issue on appeal, entitlement to service connection for fractured third and fourth metacarpal bones, history of (claimed as broken hand), was granted for service connection in a December 2016 rating decision by the VA RO in Denver, Colorado.  Therefore, this issue is no longer on appeal and does not need to be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt, the Veteran's bilateral hearing loss is related to noise exposure incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Service Connection

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.


The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) of navigator and pilot on jets.  The Board notes that the Veteran is currently service connected for tinnitus.

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a navigator and pilot.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

In September 2010, the Veteran was afforded a VA examination for his bilateral hearing loss claim.  The Veteran reported noise exposure in service.  The Veteran denied vocational noise exposure and said he had some recreational noise exposure with power tools.  The VA examiner opined that the Veteran's hearing loss was less likely than not related to or aggravated by military noise exposure during service.  The examiner stated that this was because hearing was clinically normal in the left ear and non-disabling per 38 C.F.R. § 3.385 in the right ear at separation.  The rationale did not address the actual in-service noise exposure the Veteran experienced.   

In contrast, the Veteran submitted a private medical opinion.  In a February 2008 report, an audiologist stated that although the VA examiner said the Veteran's hearing was normal at the time of discharge, there was not actually a hearing exam done at the time of discharge and so the assumption of normal hearing could not be verified.  The audiologist referenced to the Institute of Medicine's 2005 conclusions regarding noise-induced hearing loss among military personnel which stated that "without audiograms at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of an individual's hearing loss was acquired during military service."  Therefore, the audiologist opined that due to the Veteran's working environment during service, it was more likely he had some degree of hearing loss at that time.  In addition, the audiologist said that the Veteran had asymmetrical sensorineural hearing loss, which was poorer for his left ear and thus, less likely an ageing effect.  The audiologist further stated that it appeared that the Veteran had a greater degree of hearing loss in both ears as compared to individuals his own age.  Therefore, the audiologist opined that there was a link between military service and hearing loss.

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  There is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  In addition, the VA examiner relied on the status of the Veteran's hearing at discharge which could not be verified because no hearing exam was done at that time.  Finally, the private audiologist stated that the Veteran's bilateral hearing loss is consistent with noise exposure and the evidence of record only shows noise exposure in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.










ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


